ORDER
PER CURIAM:
AND NOW, this 13th day of October, 1993, upon consideration of the Report and Recommendations of the Disciplinary Board dated July 19, 1993, it is hereby
ORDERED that FRANK JOHN LANUTI, JR., be and he is SUSPENDED from the Bar of this Commonwealth for a period of three (3) years, and he shall comply with all the provisions of Rule 217 Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
LARSEN, ZAPPALA and PAPADAKOS, JJ., dissent and would enter a rule upon respondent to show cause why he should not be disbarred.